t : mo
1 ADE . . .

AO 245B (Rev. 02/08/2019) Judement in a Criminal Petty Case (Modified) oe Page | of |

 

f
a

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
vy, . (For Offenses Committed On or After November 1, 1987)

Oscar Orlando Fernandez-Palacios Case Number: 3:20-mj-20093

 

Robert A. Garcia
Defendant's Attorney

 

 

 

 

 

 

 

 

 

 

 

. REGISTRATION NO. 93720298 | . JAN 16 2020
| - THE DEFENDANT: OB ttt ceptetemcaa
x! pleaded guilty to count(s) 1 of Complaint | 80 UTHER 5a Felon Gr COUP EORNIA
C1 was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense , Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) . 1
L] The defendant has been found not guilty on count(s)
C] Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT .
- The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: fo ,

\é | | ,
/PTIME SERVED O | days

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L_] Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

- imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

‘United States Attorney of any material change in the defendant's economic circumstances.

Thursday, January 16, 2020
Date of Imposition of Sentence

Received SM CE) Vp Hot

DUSM : HONORABLE F. A. GOSSETT III
_ UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy Z 7 _-3:20-mj-20093

 
